Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 12/27/2021 for the application 16/688,084 filed on 11/19/2019.
Claims 1, 8, and 15 are amended, claims 3 and 10 are cancelled. Claims 1-2, 4-9, and 11-20 are currently pending for consideration.

Claim Objections
The claims were objected because the present amendments are illegible and fail to comply with 37 CFR 1.52(a)(1)(iv) that requires papers to be written in "dark ink." The present amendments appear to have been written in the "track changes" feature. 1.52 cites Language, paper, writing, margins, compact disc specifications. (a) Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding.  (1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and: (i) Flexible, strong, smooth, non-shiny, durable, and white; (iv) Plainly and legibly written either by a 
Claims 4 and 11 are objected to because of the following informalities: both the claim 4 recites the “of claim 3” and the claim 11 recites the “of claim 10” while claims 3 and 10 are cancelled.  Appropriate correction is required.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that, see Page 8, filed on 12/27/2021, with respect to “III. Rejection under§ 101… the Applicant has amended claim 8 to include the additional language of a ‘computer readable storage medium’… ” have been fully considered and are persuasive.
The specification  [0092] has recited explicitly excluding the “transitory signals per se” with “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves”. The rejection has been withdrawn.
 Applicant remarks that, see Page 8-10, filed on 12/27/2021, with respect to “III. Rejection under§ 101… abstract idea… Amended claim 1 recites in part ‘training a machine learning model with the labeled dataset .... inputting a training dataset into a machine learning model… outputting a pseudo labelled dataset… adjusting the mathematical function based on…’ …” have been fully considered and are persuasive. The rejection has been withdrawn.
Applicant remarks that, see page 7, filed on 12/27/2021, with respect to “II. Rejection under§ 112… failed to present any evidence or reasoning to rebut the presumption of adequate written description… ” have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant remarks that, see Page 10-11, filed on 12/27/2021, with respect to “IV. Rejection under§ 103… Amended claim 1 (8 and 15) recites in part ‘… training a machine learning model with the labeled dataset; inputting a training dataset into the machine learning model to test an efficiency and an accuracy of the machine learning model; outputting, by the machine learning model, a pseudo labeled dataset; and adjusting the mathematical function base, at least partially, on the accuracy of the pseudo labeled dataset.’ …” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, because the amendments to the claims changed the scope, a new ground(s) of rejection is made in view of Yi in view of Bunin and Wang.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20180357207 A1, “Yi”) in view of Bunin et al. (US 9594743 B2, “Bunin”) and further in view of Wang et al. (US 20190259474 A1, “Wang”).
As to claim 1, Yi discloses A computer implemented method comprising:
inputting a natural language sample from a text dataset; (Yi: [0005, 0021] inputting a document contains both natural-language text and mathematical expressions (i.e. a text dataset)… the document comprises various sections of content where some of the content 104 comprises text expressions 106 (e.g., an English-language natural-language description of a mathematics topic) (i.e. natural language sample), and some of the content 104 comprises mathematical expressions 108 (e.g., formulae and equations)).
identifying a numerical text in the natural language sample; (Yi: [0007] for evaluating text documents with embedded mathematical expressions, a document parser applies one parser to the document to identify mathematical expressions (i.e. numerical text) in the document, and, based at least in part on the mathematical expressions, classify regions of the document as one of a mathematics region (i.e. a numerical text) and a text region).
The examiner notes that the “a numerical text” is not clearly defined in both the claim and the specification and interpreted that a text document with embedded mathematical expressions is “a numerical text”.
displaying, via a graphical user interface on a computing device, mathematical functions and output labels corresponding to the numerical text; (Yi: [0018 0026] FIG 9 displays an adaptive user interface that response to the 108 to the closest matching English-language symbols to produce the English-language word “Set” (i.e. output label)).
The examiner notes that the “output labels” is not clearly defined in the claim and [0004] of the specification recites “The output label relates to the mathematical function selected for the numerical text”. The Yi’s text-based character recognizer outputs the symbols that encodes the mathematic content of the document as a recognized mathematical expressions for “output labels”.
receiving at least one selected mathematical function chosen from the mathematical functions displayed; (Yi: [0038] using the content-specific tools and math functionality based on the automatic identification of content provided (i.e. receiving) in the mathematical region (i.e. selected mathematical function) by a mathematical equation solver that calculates and presents the solutions to mathematical expressions).
inserting the selected mathematical function as a feature into a feature vector of the natural language sample; (Yi: [0080] FIG. 9 shows editing a document  using math expression editor tool assists the user in entering (i.e. inserting) mathematical expressions 108, e.g., inserting the selected mathematical expression, 
receiving a selected output label for the natural language sample and chosen from the output labels displayed; (Yi: [0053, 0080, 0026] FIG. 9 shows receiving by a user to create the document… present a text expression user interface comprising a collection of text expression tools that assist the user in working with text expressions, such as spell-check tool; a grammar check tool; narration tool that reads text expression to the user… a visualization tool that automatically generates and presents the mathematical expressions that reads from the mathematic region… applying the text-based character recognizer to map a mathematical expression 108 to the closest matching English-language symbols to produce the English-language word “Set” (i.e. output label)).
inputting a training dataset into the machine learning model to test an efficiency and an accuracy of the machine learning model; (Yi: [0073, 0027] utilizing an artificial neural network or a generic algorithm to perform the parsing, classification, and recognization as a trainer (i.e. machine learning model)… such training is performed over a set of training documents (i.e. a training dataset) that are provided as general examples of text expressions 106 and mathematical expressions 108, and over the documents… evaluate according to a classification confidence threshold (i.e. efficiency/accuracy) generated by the adaptive technique… applying the 
However, Yi may not explicitly disclose all the aspects of the labelling the natural language sample with the selected output label; and
exporting the natural language sample into a labeled dataset;
training a machine learning model with the labeled dataset;
Bunin discloses labelling the natural language sample with the selected output label; and (Bunin: [Claim 1] providing a plurality of possible annotations (i.e. selected output label) for each of the natural language POS-tagged blocks (i.e. natural language sample) in a plurality of text documents containing scientific data for being a possible annotating description (i.e. labelling) of the natural language POS-tagged block).
Bunin discloses exporting the natural language sample into a labeled dataset; (Bunin: [col 6 ln 60-63, Claim 1] By collecting all sizes of POS-tagged blocks (i.e. labeled dataset), up to a certain limit of sample to give many different depths of linguistic structure the opportunity to distinguish themselves within a natural language program (NLP) model with the tagged natural language block containing scientific data is the number of documents (i.e. natural language sample) containing the annotation and tagged block… identifying a plurality of natural language Part of Speech (POS)-tagged blocks in a plurality of text documents (i.e. natural language sample) containing scientific data using the processor and a natural language program (NLP) algorithm).
training a machine learning model with the labeled dataset; (Bunin: [col 7 ln 56-48, col 10 ln 4-8] building a Bayesian model (i.e. machine learning model) using the presence of each distinct POS-tagged block (i.e. labeled dataset) gives rise to a highly favorable response for most annotations… the machine training models were rebuilt using the training set documents, and applied to the test dataset with score annotation based on the model derived from the training set data).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi and Bunin disclosing identifying and classifying the math/scientific data which are analogous art from the “same field of endeavor”, and, when Bunin's machine-user learning system for identifying, accurately selecting and storing scientific data was combined with Yi's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the labelling the natural language sample with the selected output label; and
exporting the natural language sample into a labeled dataset;
training a machine learning model with the labeled dataset would be obvious. The motivation to combine Yi and Bunin is to provide a way to analyze the rapidly expanding corpus of the natural language tagged blocks data to provide facile information retrieval and build decision support systems to ensure the new research effectively. (See Bunin [col 1 ln 31-34]).
However, Yi in view of Bunin may not explicitly disclose all the aspects of the outputting, by the machine learning model, a pseudo labeled dataset; and
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset.
 outputting, by the machine learning model, a pseudo labeled dataset; and (Wang: [0104] the expanded training set is developed by training a GAN (Generative Adversarial Network) (i.e. machine learning model) to create simulated dataset (i.e. pseudo labeled dataset) as positive or negative. The neural networks are then trained with this expanded training data set for better prediction).
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset. (Wang: [0075] Based on the accuracy of the classification by the CNN (Convolutional Neural Network) on the generated simulated dataset (i.e. pseudo labeled dataset), adjusting the one or more CNN parameters until the stop criterion is satisfied by evaluating a mean squared error (MSE) mathematical function).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Bunin and Wang disclosing machine learning model with the training dataset which are analogous art from the “same field of endeavor”, and, when Wang's machine training model outputting and adjusting with the simulated dataset for better accuracy was combined with Yi in view of Bunin's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the outputting, by the machine learning model, a pseudo labeled dataset; and
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Bunin and Wang is to provide a method to extract as much information as 

As to claim 2, Yi in view of Bunin and Wang discloses The computer implemented method of claim 1, wherein the selected mathematical function is a combined mathematical function from a plurality of selected mathematical functions. (Yi: [0080] FIG. 9 shows the math expression editor tool assists the user in entering mathematical expressions 108, e.g., inserting the selected mathematical expression, formatting structures such as exponents and fractions into a math region 2 306 of math formula is a combined mathematical functions from the multiple selected mathematical functions by referencing math expression visualization tool with math expressions displayed).
As to claim 6, Yi in view of Bunin and Wang discloses The computer implemented method of claim 1, further comprising:  P201901171US01Page 25 of 29
associating, prior to inserting the mathematical function, additional text within the natural language sample with the numerical text; and (Yi: [0021] FIG. 1 shows some of content comprises text expressions, and some of content comprises mathematical expressions (e.g., formulae and equation) which associating the text expression within the contents (i.e. natural language sample) of the document with the mathematical expressions (i.e. numerical text)).
providing context to the numerical text based on the additional text. (Yi: [0033] compiling text expression (i.e. context with additional text) to the math numerical 
As to claim 7, Yi in view of Bunin and Wang discloses The computer implemented method of claim 1, further comprising: 
displaying, via the graphical user interface, a list of contexts relating to the mathematical function; (Yi: [0077] a device may present a mathematics user interface for a mathematical tool, such as an equation editor; and while a user is creating and/or editing content in a region with a list of contexts).
receiving a selected context from the list of contexts; and (Yi: [0004] resolving by comparing the options with the dictionary of known words (i.e. list of context), and preferentially choosing a word that exists in the dictionary over one that does not).
inserting the selected context as an additional feature into the feature vector of the natural language sample. (Yi: [0037] the entry of content is facilitated by providing spelling-, syntax-, and grammar-checking services that distinguish recognized symbols and unrecognized symbols; e.g., a dictionary of English-language terms (i.e. natural language sample) or a mathematical terms… into documents with the multiple text/mathematical regions as the feature vector).
Regarding claims 8-9, and 13-14, these claims recite the computer program product performed by the method of claims 1-2, 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 4-5, 11-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Bunin and Wang and further in view of Boydston et al. (US 20200319714, “Boydston”).
As to claim 4, Yi in view of Bunin and Wang discloses The computer implemented method of claim 3, further comprising: 
analyzing the pseudo labeled dataset; and (Bunin: [col 2 ln 42-44, col 5 ln 9-11] In the large-scale analysis the published scientific research with the output corpus of marked up annotations (i.e. pseudo labeled dataset) can be performed via clustering into groups of generated pairwise metrics).
However, Yi in view of Bunin and Wang may not explicitly discloses all the aspects of the providing feedback to a user based on analyzing the pseudo labeled dataset
Boydston discloses providing feedback to a user based on analyzing the pseudo labeled dataset. (Boydston: [0070] providing feedback to a user regarding the user's movement data based on the analysis of the at least one two-dimensional projection of the generated sensor data (i.e. pseudo labeled dataset)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Bunin, Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's providing feedback to a user based on the analyzing dataset was combined with Yi in view of Bunin and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the providing feedback to a user based on analyzing the pseudo labeled dataset 
As to claim 5, Yi in view of Bunin and Wang discloses The computer implemented method of claim 1, 
However, Yi in view of Bunin and Wang may not explicitly discloses all the aspects of the wherein the mathematical function is a complex function for fractal models. 
Boydston discloses wherein the mathematical function is a complex function for fractal models. (Boydston: [0044, 0053] using various virtual mathematical functions to be executed to perform the actions… fractal analysis model proceeds by plotting the results on a log-log graph with the measure of the complexity of the movement pattern).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Bunin and Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's function for fractal analysis model was combined with Yi in view of Bunin and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the wherein the mathematical function is a complex function for fractal models
Regarding claims 11, and 12, these claims recite the computer program product performed by the method of claims 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

As to claim 15, Yi discloses A mathematical natural language annotation system comprising:
at least one processor; 
at least one memory component; (Yi: [0042] comprises a processor 404 and a memory 406 storing documents and evaluation system 408).
a mathematical library configured to store mathematical functions relating to numerical text found in natural language samples; (Yi: [0022] provided the contents of an academic library for representing the content of the documents as encoded symbols… all instances of the mathematical expression, a mathematical expression solver to apply to the mathematical expressions, and a spell-check or grammar-check tool).
a mathematical aggregator configured to combine selected mathematical functions that correspond to the numerical text; (Yi: [0001] comprising an aggregation of a variety of content, such as typed text, mathematical equations, embedded images, videos, and other data).
However, Yi may not explicitly disclose all the aspects of a natural language classifier configured as a machine learning model and trained with a labeled dataset which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; and 
 a natural language classifier configured as a machine learning model and trained with a labeled dataset; and (Bunin: [col 6 ln 20-24, col 2 ln 17-18, Claim 1] using the dictionaries that have been trained with POS tags (i.e. labeled dataset) on general purpose English text, was used to classify natural language POS-tagged block text in terms of classified tokens that could be understood by computer software with a natural language program (NLP) algorithm: a Bayesian model (i.e. machine learning model)… using the mathematical expression for the scores as features).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi and Bunin disclosing identifying and classifying the math/scientific data which are analogous art from the “same field of endeavor”, and, when Bunin's machine-user learning system for identifying, accurately selecting and storing scientific data was combined with Yi's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on a natural language classifier configured as a machine learning model and trained with a labeled dataset which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset would be obvious. The motivation to combine Yi and Bunin is to provide a way to analyze the rapidly expanding corpus of the natural language tagged blocks data to provide facile information retrieval and build decision support systems to ensure the new research effectively. (See Bunin [col 1 ln 31-34]).
 which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; 
Wang discloses which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; (Wang: [0085, 0104] a convolutional neural network (CNN) classifier model is trained using mixed training data by setting a number of parameters to control CNN training… The various features are used for an expanded training set of data to train the neural network with the various simulated dataset (i.e. pseudo labeled dataset) created. The neural networks are then trained with this expanded training set, for example, using a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Bunin and Wang disclosing machine learning model with the training dataset which are analogous art from the “same field of endeavor”, and, when Wang's machine training model outputting and adjusting with the simulated dataset for better accuracy was combined with Yi in view of Bunin's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Bunin and Wang is to provide a method to extract as much information as possible from large and annotated datasets with analysis effectively. (See Wang [0003]).
 feedback component configured to receive feedback relating to the output produced by the natural language classifier. 
Boydston discloses a feedback component configured to receive feedback relating to the output produced by the natural language classifier. (Boydston: [0070, 0010] providing feedback to a user regarding the user's movement data based on the analysis… data classified various patterns from the trained machine learning algorithm. Also, Bunin: [col 6 ln 20-24] classify natural language POS-tagged block. It would be obvious for one of ordinary skill in the art to have recognized that combined Bunin and Boydston disclosing a feedback component configured to receive feedback relating to an output produced by the natural language classifier with the POS-tagged block text).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Bunin and Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's function for fractal analysis model was combined with Yi in view of Bunin and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the a feedback component configured to receive feedback relating to the output produced by the natural language classifier
Regarding claims 16-20, these claims recite the system performed by the method of claims 2 and 4 – 7, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176 


/ARIEL MERCADO/Primary Examiner, Art Unit 2176